Opinion filed March 31, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-12-00090-CR
                                   __________

                 WILLIAM EARL STIRMAN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee



                    On Appeal from the 238th District Court
                               Midland County, Texas
                         Trial Court Cause No. CR38912



        CONCURRING MEMORANDUM OPINION
      I concur with the majority in its result, but disagree with its reasoning on the
admission of some of David Newman’s testimony. Newman was neither offered
nor qualified as a biomechanical expert or forensic pathologist. I would find that
he was not qualified to give an opinion on the victim’s movements prior to and
after the shooting. However, Appellant suffered no harm with the admission of
this evidence in light of other evidence adduced.




                                                    MIKE WILLSON
                                                    JUSTICE


March 31, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.